DETAILED ACTION
Election/Restrictions
Claims 1-22, 24 and 26-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 January 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-22, 24 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim includes the allowable subject matter of claim 23, which was indicated in page 21 of Office action posted on 30 January 2020. Therefore, the art of record does not teach or render obvious, either alone or in 
Regarding claim 26, the claim includes allowable subject matter indicated in the page 5, par. 7b of the Office action posted on 20 May 2020. Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method for calculating a positional change over time of an intraoral object of a patient's intraoral cavity for use in dental treatment including the step of determining a future condition of the patient's intraoral cavity based on a future position of the intraoral object, wherein the future condition comprises an undesirable dental or orthodontic condition that is predicted to occur at a future time point if the patient's intraoral cavity is left untreated, and wherein the future condition is determined prior to occurrence of the future condition in combination with the elements set forth in the claim.
Regarding claim 30, the claim includes allowable subject matter indicated in the page 6, par. 7c of the Office action posted on 20 May 2020. Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer system for calculating a positional change over time of an intraoral object of a patient's intraoral cavity for use in dental treatment including the step of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772